Citation Nr: 0611266	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-25 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Edith F. Moates, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his brother-in-law


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1943 to February 
1946 and from March 1951 to July 1952.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that rating decision, in pertinent part, the RO 
denied service connection for hearing loss.  The veteran's 
disagreement with that decision led to this appeal.  

The veteran, his wife, and his brother-in-law testified 
before the undersigned Acting Veterans Law Judge at a Travel 
Board hearing in April 2005.  At the hearing, the veteran's 
attorney raised a motion to advance the appeal on the Board's 
docket, and the undersigned granted that motion.  

In July 2005, the Board issued a decision on other issues on 
appeal at the time, and at the same time remanded the issue 
of service connection for hearing loss.  The RO returned the 
case to the Board in April 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observed in its July 2005 remand that the veteran 
had presented evidence that appeared to show current hearing 
loss for VA purposes under 38 C.F.R. § 3.385 and in service 
noise exposure.  The matter was remanded for the purpose of 
affording the veteran for an audiology examination.  In so 
doing, the Board clearly indicated that the examination was 
necessary in order to properly determine the cause of the 
veteran's hearing loss.  The RO returned the case to the 
Board in April 2006.  However, there is no indication in the 
record that either the RO or the AMC took any action to 
provide the veteran with the requested examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the Board's July 2005 remand.  

Accordingly, the case is REMANDED for the following action:  

1.  Arrange for the veteran to be 
scheduled for an audiology examination to 
determine the nature and etiology of his 
hearing loss.   The claims folder must be 
made available to the examiner for review 
for the examination, and the examination 
report must indicate whether such review 
was accomplished.  The examination should 
include any test or study deemed 
necessary by the examiner.  Advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  

Ask the examiner to determine whether the 
veteran has hearing loss disability for 
VA purposes (see 38 C.F.R. § 3.385) and, 
if so, whether it is at least as likely 
as not (i.e., the probability is 
50 percent or greater) that the hearing 
loss is related to the veteran's period 
of active service, including noise 
exposure in service.  The examiner should 
explain any opinion provided.  If the 
examiner cannot provide the requested 
opinion, the report should so state.  

2.  After completion of the requested 
development and any other development 
indicated by the state of the record, 
readjudicate the issue of service 
connection for hearing loss.  If the 
claim remains denied, furnish the veteran 
and his attorney a supplemental statement 
of the case and afford them an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

